(Por la corte, a propuesta del
Juez Presidente Sr. del Toro.)
Por cuanto, la parte apelada solicitó la desestimación del recurso interpuesto en este caso por haber transcurrido más de noventa días desde que se estableció sin que se haya radicado la transcripción, y por ser frívolo; y
Por cuanto, en el acto deí la vista de la moción la parte apelante presentó una certificación de la que consta que se estaba tramitando legalmente una exposición del caso y ex-cepciones a los efectos de perfeccionar la apelación, que fue aprobada el 20 de julio por el juez sentenciador; y
Por cuanto, en lo que se refiere a la frivolidad la parte apelada se limita a una mera afirmación;
Por tanto, no ha lugar a la desestimación solicitada.